ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Stephen N. Balch, violated the *234provisions of an earlier private probation for improper use of his attorney trust account and failure to maintain trust account books and records by failing to cooperate with the Director’s office and by continuing to fail to maintain trust account books and records; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director by which they jointly recommend an indefinite suspension and the payment of $750 in costs and disbursements; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline;
IT IS HEREBY ORDERED that respondent Stephen N. Balch is placed on indefinite suspension; that the reinstatement hearing provided for in Rule 18, Rules on Lawyers Professional Responsibility, is not waived; and that any reinstatement is conditioned on:
(1) payment of costs in the amount of $750 pursuant to Rule 24(d), Rules on Lawyers Professional Responsibility;
(2) compliance with Rule 26, Rules on Lawyers Professional Responsibility;
(3) successful completion of the professional responsibility examination pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility;
(4) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), Rules on Lawyers Professional Responsibility; and
(5) payment of the required attorney registration fee.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice